DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 is considered vague and indefinite because it has a broader range and a narrow range within the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation of pins projecting into matching bores, and the claim also recites “preferably the pins and their matching bores are of different diameters” which is the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (U.S. 2012/0160851).  Chiang teaches a drinking vessel, shown in figure 1, comprising a cup 8 having an open mouth (at upper end of 8) and an internal cavity (shown in figure 1), a removable lid (comprised of 1-5) attachable to the cup mouth (figure 2), the lid having an inlet-outlet opening (figure 9; opening in 5 through which 6 and 7 are fitted), an elastic straw-vent assembly (4, 6) having an elastic body 62 sealingly engaging the inlet-outlet opening (opening of 5 through which 62 extends), a flexible tubular straw 6, 7 having a fluid passageway extending through the elastic body (figure 9), and an air passageway (shown in figure 12) forming a vent opening, and a cover 2 movably mounted on top of the lid (figures 9 and 10), shiftable between a closed position (figure 10) and an open position (figure 9), .

Regarding claim 10, the elastic straw-vent assembly further comprises a pull tab extending inwardly into the vessel when installed on the lid which can be grasped by a user enabling the elastic straw-vent assembly to be detached from the lid (shown on element 5 in figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. 2012/0160851) in view of Lin (U.S. 10,159,368).  Regarding claim 2, Chiang discloses the claimed invention except for the vent assembly comprising an annular vent ring.  Lin teaches that it is known to provide a cup with a vent assembly that comprises an annular vent ring (see figure 5; element .
Further regarding claim 2, the annular vent ring at 550 of Lin surrounds the vent opening (figure 5 of Lin) which sealingly engages a projection formed on an internal surface of the cover when in the closed position.

Regarding claims 5-7, Chiang discloses the claimed invention except for the vent assembly comprising an annular vent ring.  Lin teaches that it is known to provide a cup with a vent assembly that comprises an annular vent ring (see figure 5; element 550).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the vent assembly being an annular vent ring, as taught by Lin, in order to provide an alternative arrangement that allows for pressure stabilization in the event of vacuum conditions occurring within the cavity. Regarding claim 5, the elastic straw-vent assembly further comprises a thin vent membrane (as modified by Lin) within the air passageway having a slit (at lead line 550 of Lin) which limits liquid from leaking out of the vessel when tipped.

Regarding claim 6, the slit (taught by Lin) in the vent membrane opens in an outward flow direction at a pressure greater than the pressure exerted on the vent membrane when the sippy cup full of water is inverted.

Regarding claim 7, the cover is in the open position (figure 9 of Chiang) and the internal cavity is pressurized, the vent membrane opens at a pressure which is sufficiently low relative to an opening 

Regarding claim 9, Chiang discloses the claimed invention except for the pair of pins on the cover.  Lin teaches that it is known to provide a cup with a cover secured to the assembly by a pair of pins (see element 410; figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the cover being secured by a pair of pins instead of a pair of extended ribs, as taught by Lin, in order to use less material in the construction of the cup.
Further regarding claim 9, the cover, as modified by Lin, is pivotably mounted by a pair of pins on the cover which project into matching bores in the lid.  

Regarding claim 11, Chiang teaches an elastic straw-vent assembly (figure 1) attachable within an inlet-outlet opening in a lid of a drinking vessel 8, the elastic straw-vent assembly 4, 6 comprising an elastic body sealingly engaging an inlet-outlet opening of 5 in a lid of a drinking vessel, a flexible tubular straw 6, 7 having a fluid passageway extending through the elastic body (figure 9), and an air passageway (figure 12) providing a vent extending through the elastic body 4 having a raised vent opening (figure 12).
Chiang discloses the claimed invention except for the vent assembly comprising a thin vent membrane.  Lin teaches that it is known to provide a cup with a vent assembly that comprises a thin vent membrane (see figure 5; element 550).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the vent assembly being having a thin vent membrane, as taught by Lin, in order to provide an 

Regarding claim 12, the slit in the air passageway vent membrane of Lin is normally closed and opens at a certain pressure.  The modified assembly of Chiang discloses the claimed invention except for the vent assembly opening at a pressure of at least 6 inches of water.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cup assembly of Chiang with the valve opening at a pressure of at least 6 inches of water, in order to prevent a certain amount of vacuum pressure to build and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 13, the modified assembly of Chiang discloses the claimed invention except for the elastic body being made of polymer having a durometer of Shore A 30-70.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cup assembly of Chiang with the elastic body being made of polymer having a durometer of Shore A 30-70, in order to construct the elastic body with a desirable strength and flexibility and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Regarding claim 15, an annular vent ring, as modified by Lin, which surrounds the vent opening to sealingly engage a projection formed on an inner surface of a cover when in a closed position.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. 2012/0160851) in view of Britto et al. (U.S. 8,376,173).  Chiang discloses the claimed invention except for the thin straw membrane.  Britto et al. teaches that it is known to provide a cup with a vent assembly with a thin straw membrane (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the thin straw membrane, as taught by Britto et al., in order to prevent leakage from the straw and control dispensing within the mouth.

Regarding claim 3, the thin straw membrane (taught by Britto et al. ) within the straw fluid passageway (at the lower end) having a slit which limits liquid from leaking when the vessel is tipped.

Regarding claim 4, the straw membrane has a convexly shaped inwardly projecting shape (figure 2 of Britto et al.) preventing the opening of the slit in an outward flow direction at when the vessel full of water is inverted with the straw extended.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. 2012/0160851) in view of Lin (U.S. 10,159,368) and Britto et al. (U.S. 8,376,173).  Regarding claim 16, .
Chiang discloses the claimed invention except for the vent assembly comprising a thin vent membrane and the straw membrane.  Lin teaches that it is known to provide a cup with a vent assembly that comprises a thin vent membrane (see figure 5; element 550).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the vent assembly being having a thin vent membrane, as taught by Lin, in order to provide an alternative arrangement that allows for pressure stabilization in the event of vacuum conditions occurring within the cavity.
Britto et al. teaches that it is known to provide a cup with a vent assembly with a thin straw membrane (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the thin straw membrane, as taught by Britto et al., in order to prevent leakage from the straw and control dispensing within the mouth.



Regarding claim 18, the air vent (as modified by Lin) further comprises an annular vent ring which surrounds the vent opening which sealingly engages a projection formed on an internal surface of the cover when the cover is in the closed position providing a detent mechanism holding the cover in the closed position.

Regarding claim 19, the elastic straw assembly is further provided with a tab portion (on element 5; figure 1) forming a handle extending into the internal cavity enabling the elastic straw assembly to be grasped and removed from the lid for cleaning or replacement.

Regarding claim 20, the inward surface of the cover is configured so that when opening the cover from the closed position, the cover unseals the vent opening before un-pinching and unfolding the straw (figure 11).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the straw and valve.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NIKI M ELOSHWAY/Examiner, Art Unit 3736